DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 43 is objected to because of the following informalities:
The limitation “tri-2-chloroethyul phosphate” appears to be a typographic error which should read “tri-2-chloroethy[[u]]l phosphate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, 7, 9, 15, 17-20, 30, and 43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “where the flame retardant is a halogenated flame retardant” in line 16. This limitation is not described in the originally filed disclosure. Appropriate flame retardants are discussed in paragraphs [0029] and [0071] of the specification. Flame retardants which may be used are listed as liquid phosphates, tri(monochloropropyl) phosphate, tri-2-chloroethyl phosphate, phosphonic 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9, 15, 17-20, 30, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) in view of Jones (EP 3095810).
Combs teaches a method for producing closed-cell foam boards, the method comprising: providing an A-side reactant stream comprising polymeric MDI; providing a B-side reactant stream that includes a polyol, a hydrocarbon blowing agent, and other additives; and mixing the A-side and B-side reactant streams to produce a foam-forming composition (See [0001]; [0030]-[0060]; [0066]-[0072]). Combs teaches that the hydrocarbon blowing agent may include one or more hydrocarbon compounds including acyclic pentane and butane (See [0036]; [0043]-[0045]). The other additives may include acetone (See [0046]). Combs teaches that surfactants may be included (See [0062]) in amounts within the claimed range of 1-5 parts by weight (pbw) relative to 100 pbw polyol (See Table 1). For instance, Example 1 includes 2.4 pbw surfactant (as B 8465) per 100 pbw polyol. Combs teaches that flame retardants may be included (See [0061]; [0084]-[0086]) in amounts within the claimed range of 5-30 pbw per 100 pbw polyol (See Table 1). For instance, Example 1 includes 15 pbw flame retardant (as TEP) per 100 pbw polyol. Combs teaches that the B-side reactant stream may include water at levels of 0.8% 3; Tables 1 and 2). Combs also teaches index values which meet the instantly claimed ranges (See [0015]; Tables 1 and 2). Additionally, the combination of Combs and Jones teaches a method in which the same ingredients in the same amounts are combined in the same manner as the instantly claimed invention. Therefore it is reasonable to conclude that the resulting product of such a method would possess the same properties as the resulting product from the instantly claimed method, including density and index.
Regarding the amount of physical blowing agent relative to polyol, Combs does not teach the specific range of 12 to 40 pbw physical blowing agent relative to 100 pbw polyol. However such a range would have been obvious to one of ordinary skill in the art at the time of filing. Combs teaches in paragraphs [0036], [0045], and [0051] that the foam forming mixture can contain up to 5% by weight of one or more hydrocarbon compounds with an LEL of less than 2% (which include pentane and butane). Combs goes on to teach that the foam forming mixture can contain 10% to 40% polyol by weight based on the total weight of the foam forming mixture (See [0057]). These teachings, when taken together, show that the hydrocarbon compounds may be present in amounts of up to 50 parts by weight hydrocarbon per 100 parts by weight polyol (10% polyol by total weight and 5% hydrocarbon by total weight). Many values in the ranges of Combs could meet the instantly claimed amounts. For example, if the foam forming mixture contains 3% hydrocarbon compounds by weight and 20% polyol by weight, there are 15 parts by weight hydrocarbon compound per 100 parts by weight polyol. Selecting the particular amount of physical blowing agent is within ordinary skill in the art. The applicant has merely selected an amount within the ranges taught by Combs. This selection is a routine matter for one of ordinary skill in the art and does not patentably distinguish the instant claims from the invention of 
Regarding specific amounts of pentane and butane, Combs does not expressly disclose that the blowing agent includes greater than 5 mole % butane and greater than 40 mole % pentane as claimed.
Jones teaches a blowing agent composition useful for making foams, the blowing agent comprising a combination of pentane and butane (See [0001]-[0020]; [0029]-[0033]). Jones teaches that the pentane by be present in amounts between 60 and 99.5 wt % (See [0012]) and that the butane may be present in amounts between 1 and 45 wt % (See [0032]). Many values within these ranges also satisfy the molar percentages claimed. For example, a blowing agent comprising 80 wt % pentane and 20 wt % butane would be about 76 mol % pentane and about 24 mol % butane, which meets the claim.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of pentane and butane as the blowing agent in the method of Combs. The rationale to do so would have been the motivation provided by the teaching of Jones that to do so would predictably provide a composition with a global warming potential (GWP) of less than 5, which is desirable for the environment, while also improving lambda values (See [0008]).
In the teachings of Jones, n-pentane and cyclopentane are used. It would have been obvious to one of ordinary skill in the art to use isopentane since both Jones (See [0003]) and Combs (See [0043]) that isopentane is functionally equivalent to n-pentane and cyclopentane in the production of isocyanate foams.
Regarding the use of a halogenated flame retardant, it would have been obvious to one of ordinary skill in the art that such a flame retardant could be used in the formulations of Combs. Combs seeks to avoid the use of halogenated flame retardants in anticipation of regulatory bans of such materials stemming from recent concerns about human health and environmental impacts (See [0011]-[0014]). However, Combs also states that such compounds are well known and conventionally used in 
Regarding claim 5, the range of 14-36 parts by weight blowing agent per 100 parts by weight polyol would have been obvious for the same reasons detailed above in regard to the slightly narrower range in claim 1.
Regarding claims 7, Jones teaches that butane may be present in amounts between 1 and 45 wt % (See [0032]) which overlaps a large portion of the instantly claimed range.
Regarding claim 9, Combs teaches index values which meet the instantly claimed ranges (See [0015]; Tables 1 and 2). Additionally, the combination or Combs and Jones teaches the same method using the same materials and combining them in the same way. It is reasonable to conclude that a board made with identical materials using identical methods would possess the same properties, including index value.
Regarding claim 15, Combs teaches that isopentane may be used as a blowing agent (See [0043]-[0045]). Where isopentane is used, no cyclopentane is present. 

Regarding claim 19, where n-butane and/or isobutane are used, the blowing agent is devoid of cyclobutane as claimed.
Regarding claim 20, Combs teaches that acetone and other hydrocarbons with an LEL great than 2% by volume in air may be present in amounts in amounts up to 2% (See [0049]-[0052]) and that the selection of a desired amount to achieve a desired balance of flammability performance, thermal conductivity, strength, and stability is readily determined by techniques well known to one of ordinary skill in the art (See [0050]). Combs also teaches that polyol may be present in amounts of 10-40% by weight. Within the ranges taught by Combs, many values satisfy the limitation wherein there are 0.9 to 6.0 parts by weight blowing agent additive per 100 parts by weight polyol. For example 1% acetone by weight and 20% polyol by weight is 5 pbw acetone per 100 pbw polyol or 2% acetone by weight and 35% polyol by weight is 5.7 pbw acetone per 100 pbw polyol. Since the claimed range overlaps the ranges taught by Combs, a prima facie case of obviousness exists. Applicant has not shown that the instantly claimed range for acetone provides any new or unexpected result.
Regarding claim 30, Combs teaches that the B-side reactant stream may include water (See [0047]; [0060]), which is a chemical blowing agent as claimed. Examiner notes that the additive and chemical blowing agent are optional and therefore not required to meet the claim.
Regarding claim 43, Combs teaches that tris(2-chloroethyl)phosphate is well known and conventionally used in the prior art as a flame retardant (See [0012]). While the reference anticipates potential regulation surrounding such a material, its use is well established in the art, and one of ordinary skill in the art would readily understand that it could be used successfully, as detailed above.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) in view of Jones (EP 3095810), as applied to claim 1, and further in view of Gluck (US 4,572,865).
Combs and Jones combine to teach a method for producing foam boards, as detailed above. Combs teaches that the foam boards may be formed in a laminator (See [0072]).
Combs and Jones do not expressly disclose the steps of exposing the reaction mixture to heat during lamination.
Gluck teaches a method of making a foam board, the method comprising: conveying a facing material on a production line, depositing a foam-forming mixture on the facing material, and heating the foam-forming mixture and facing material to form a board (See Abstract; Figures; Summary of Invention). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Gluck form the boards of Combs and Jones because Combs states that processes for producing foams are known to those skilled in the art and specifically points to the Gluck reference for such teachings (See [0066] of Combs).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 9, 15, 17-20, 30, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 12, 14-15, and 18-19 of copending Application No. 15/925,592 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. The main difference is that the claims of 15/925,592 recite dimethylcylclohexylamine (DMCA) in specific amounts and in a defined weight ratio relative to the alkali metal salt. However this difference would have been obvious in view of Combs because Combs teaches the inclusion of (DMCA) (See [0062]; Tables 1 and 2). .
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5, 7, 9, 15, 17-20, 30, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-12, 23, and 25-32 of copending Application No. 15/602,852 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and Jones and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but are not persuasive. Applicant argues that the invention of Combs is used exclusively for producing foams without halogenated flame retardants and using such flame retardants would render the invention of Combs inoperable for its intended purpose. Examiner respectfully disagrees. Combs seeks to avoid the use of halogenated flame retardants in anticipation of regulatory bans of such materials stemming from recent concerns about human health and environmental impacts (See [0011]-[0014]). However, Combs also states that such compounds are well known and conventionally used in the art for their beneficial flame retardant properties (See [0008]-[0009]). Combs teaches that such conventional materials have advantages (e.g. strong and well established flame retarding properties) as well as disadvantages (e.g. potential detrimental effects on environment and/or human health), all of which are well known in the 
Regarding the double patenting rejections, applicant argues that an examiner should withdraw a double patenting rejection in an earlier-filed application when the double patenting rejection is the only remaining rejection in an application. This is not the case because the claims are also rejected under 35 U.S.C. 112(a) and 103, as detailed above. Applicant also argues that Combs and Jones fail to teach or fairly suggest the instantly claimed method, rendering the double patenting rejections citing Combs and Jones moot. Examiner respectfully disagrees for the same reasons detailed above with respect to the Combs reference. Combs and Jones combine to teach the instantly claimed method, as detailed in the above rejection under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746